Broyles, J.
1. Under the liberal rules of pleading and practice in the municipal court of Atlanta, the process, with the account sued on attached thereto, was not subject to the general or special demurrers interposed, and the trial judge did nor err in overruling them.
2. Contracts creating the relation of landlord and tenant for any time not exceeding one year may be by parol. Civil Code, § 3693. The evidence authorized a finding that, after the expiration of' the original written lease between the parties, a new parol contract was entered into by them for the rent of the property for another year, and that this contract was breached by the defendant, the lessee, without sufficient cause, after he had occupied the premises for nine months under the new verbal contract; and that accordingly he was liable for rent for the three remaining months of the unexpired term, but as the plaintiff, for some reason not disclosed in the record, sued for two months rent only, the trial judge, exercising the functions of both judge and jury, properly gave judgment for that amount only.
3. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Hodges, J., absent.